Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of H. Matsuo et al., US 17/009,190 (Sep. 1, 2020) are pending and under examination.  Claims 10-17 are in condition for allowance.  Claims 1-9, 18 and 20 are rejected.  

Withdrawal Claim Objections

Objection to claim 1 on the grounds that the phrase “formula (1) below.” comprises a period, which is within the claim body is withdrawn in view of Applicant’s amendment.   

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-9 and 18-20 under AIA  35 U.S.C. 103 as being unpatentable over T. Iwao et al., US 6,305,622 (2001) (“Iwao”) is maintained for the reasons given in the previous Office action.  

Summary of the § 103 Rejection

Iwao Example 1 teaches that an alloy of metallic aluminum and metallic magnesium (consisting of 42.4% by weight aluminum and 57.6% by weight magnesium) was ground with SUS-made balls and sifted through a screen to collect the portion in the range of 75 to 250 [Symbol font/0x6D]m in diameter as an alloy fine powder.  Iwao at col. 6 lines 40-55.  Next, this powdered alloy was fed into an autoclave together with glass beads, n-hexane and methyl Then, agitation was conducted at room temperature for 3 hours.  Iwao at col. 6 lines 55-65.  

The forgoing teaching of Iwao Example 1 can be summarized as teaching the preparation of a composition comprising particulate Al-Mg alloy, a hydrocarbon solvent (i.e., n-hexane), and an organoaluminum compound (i.e., methyl aluminum sesquichloride).1  The Iwao Example 1 composition meets each and every limitation of instant claims 1, 4, and 6 except that Iwao Example 1 does not disclose the “median particle size” of the particulate Al-Mg alloy.  Rather, Iwao discloses that the particulate Al-Mg alloy is first formed as particles in range of 75 to 250 [Symbol font/0x6D]m in diameter by grinding with SUS balls and sifting through a screen, which particles are further ground to a smaller, undisclosed particle size during the agitation with an abrasive medium (i.e., glass beads).  

Instant claims 1, 4 and 6 are obvious over Iwao because one of ordinary skill in the art is motivated with a reasonable likelihood of success to optimize the median dimeter of the Iwao Example 1 Al-Mg alloy particles to within the claim range for the following reasons.  Iwao further teaches (Iwao at col. 4, lines 62-67) that as the aluminum-magnesium alloy is ground into a finer state in the course of the reaction by collision with the abrasive medium particles, the surface area of the alloy participating in the reaction becomes larger; thereby, the reaction speed becomes faster; and trimethylaluminum can be obtained at a higher yield.  MPEP § 2144.05(II).  Stated differently, Iwao clearly teaches: (1) that Al-Mg particle diameter is a result effective variable with a smaller size being preferable; (2) that Al-Mg particles of 75 to 250 [Symbol font/0x6D]m in diameter are further ground by agitation with an abrasive medium (glass beads) to an undisclosed, smaller particle diameter.  Thus, Al-Mg alloy particles with a median diameter of less than 50 [Symbol font/0x6D]m or 20 [Symbol font/0x6D]m as claimed is just about the expected result one of ordinary skill in art practicing the Iwao Example 1 process would achieve or at least is suitable equivalent particle diameter 

Respecting claim 2, one of ordinary skill in the art is motivated to employ the following reaction initiators taught by Iwao.

It is also possible to add, as a reaction initiator to shorten the induction period of the reaction and start the reaction quickly, a small amount of an alkyl aluminum halide (e.g. alkyl aluminum sesquichloride, dialkyl aluminum chloride or alkyl aluminum dichloride), iodine, aluminum bromide or the like.

Iwao at col. 5, lines 40-46.  As such one of ordinary skill in the art is motivated to employ, for example, the claim 2 methyl aluminum dichloride as the reaction initiator in Iwao Example 1 in place of methyl aluminum sesquichloride thereby arriving at each and every limitation of claim 2 except (as with claims 1, 4, and 9 above) the claimed particle size range.  This represents simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  

The further limitations of claims 3, 5, 7-9 and 18-20 were discussed in detail in the previous Office action and are not summarized here.  

Applicant’s Argument

Applicant argues that in Example 1, Iwao teaches dry grinding and screening of the aluminum magnesium alloy in a first step which leads to alloy particles having a size range of from 75 to 250 microns, which is considerable higher than the claimed median diameter of equal to or less than 50 μm.  Applicant further argues that dry grinding of the aluminum magnesium alloy powder of Iwao to a smaller particle size, as presently claimed, would not have been considered by one skilled in the art because the risk of a dust explosion increases as the particles become finer. Applicant argues that instead, Iwao teaches that wet grinding an aluminum alloy in the presence of a hydrocarbon solvent and an organoaluminum compound according to formula (1) allows for the preparation of a particulate aluminum alloy comprising fine particles having a median diameter of equal to or less than 50 microns as claimed.  

This argument is not considered persuasive at least because the claims do not required the limitation of dry grinding.   

This argument is further not considered persuasive because (as discussed in the previous Office action) Iwao Example 1 further grinds the powdered alloy mixture (aluminum allow, n-hexane and methyl aluminum sesquichloride as a reaction initiator) having a size range of from 75 to 250 microns by glass-bead grinding.  Iwao at col. 6 lines 55-65.  Thus, the claimed alloy particles with a median diameter of less than 50 [Symbol font/0x6D]m or 20 [Symbol font/0x6D]m is just about the expected result of the Iwao Example 1 process.  In any case, one of ordinary skill is motivated to reduce the particle size of the Iwao 75 to 250 micron material, during the further glass bead grinding of Iwao Example 1, to within the claimed particle size for the following reason.  Iwao’s teaches that as the aluminum-magnesium alloy is ground into a finer state in the course of the reaction by collision with the abrasive medium particles, the surface area of the alloy participating in the reaction becomes larger; thereby, the reaction speed becomes faster; and trimethyl aluminum can be obtained at a higher yield.  Iwao at col. 4, lines 62-67.  


Subject Matter Free of the Art of Record

Claims 10-17 are considered free of the art of record.  The closest prior art of record is T. Iwao et al., US 6,305,622 (2001) (“Iwao”) discussed in detail above.  Claim 10 recites “recovering the particulate aluminum alloy from the prepared slurry”.  The instant specification teaches that:

particulate aluminum alloy is recovered by removing the organoaluminum compound by washing with the hydrocarbon solvent of the slurry composition and then, after the washing, removing the hydrocarbon solvent from the slurry composition.  

Specification at page 8, [16]; see also Id. at page 16, [0055].  As discussed above, Iwao meets each and every limitation of instant claim 10 except that Iwao does not teach the step of “recovering the particulate aluminum alloy from the prepared slurry”.  As discussed above Iwao’s methyl aluminum sesquichloride meets the instant claim 10 limitation of “an organoaluminum compound represented by the general formula (1)”.  However, Iwao employs the methyl aluminum sesquichloride as a reaction initiator for subsequent reaction with an alkyl halide to produce a trialkylaluminum.  On the other hand, the instant specification teaches that that when an aluminum-containing metal is pulverized in a hydrocarbon solvent, the viscosity of the aluminum-containing metal slurry is lowered by including an organoaluminum compound to provide a finer pulverization of the particulate metal without clogging the pipework and without adherence to the pulverization apparatus during pulverization.  Specification at page 5, [0018].  Neither Iwao nor the art of record teach or suggest this aspect of Applicant’s disclosure.  In other words, Iwao teaches use of the organoaluminum compound for a completely different reason that instantly taught.  One of ordinary skill in the art is not motivated to modify the Iwao process by performing the instant claim 10 step of “recovering the particulate aluminum alloy from the prepared slurry” after the organoaluminum compound is added because this would defeat the very reason why Iwao adds the organoaluminum compound in the first place.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Methyl aluminum sesquichloride meets the instant claim limitation of “an organoaluminum compound represented by general formula (1) because it is a mixture of dichloromethyl aluminum and dimethylchloroaluminum.  See e.g., K. Ziegler et al., US 2,786,860 (1957), col. 1, lines 29-36; T. Lee et al.,  US 4,018,867 (1977) (col. 5, lines 7-10); K. Ziegler et al., US 2,691,668 (1954), col. 1 lines 5-11; see also, A. Gray, 41 Canadian Journal of Chemistry, 1511-1521 (1963).